                  IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF ALASKA


 UNITED STATES OF AMERICA,

                        Plaintiff,

                   v.

 TONY WELDON SHIVERS,                      Case No. 3:18-cr-00018-SLG-MMS-1

                        Defendant.


       ORDER RE FINAL REPORT AND RECOMMENDATION OF THE
           MAGISTRATE JUDGE UPON A PLEA OF GUILTY

      A plea agreement was filed in this case at Docket 250. Pursuant to Rule 11

of the Federal Rules of Criminal Procedure, this matter was referred to the

Honorable Magistrate Matthew M. Scoble by the District Court, with the written and

oral consents of Defendant, counsel for Defendant, and counsel for the United

States. A proposed change of plea hearing was held before the magistrate judge,

at which time, Mr. Shivers entered a guilty plea to Count 1 of the Indictment, which

a violation of 21 U.S.C. § 841(a)(1) & (b)(1)(B) – Drug Conspiracy.

      Judge Scoble issued a Final Report and Recommendation at Docket 268,

in which he recommended that the District Court accept the Defendant’s plea of

guilty to Count 1 of the Indictment and grant the government’s motion to withdraw




     Case 3:18-cr-00018-SLG-MMS Document 269 Filed 08/24/20 Page 1 of 2
the previously filed information under 21 U.S.C. § 851.1 No objections to the Final

Report and Recommendation have been filed.

       The matter is now before this Court pursuant to 28 U.S.C. § 636(b)(1). The

Court has reviewed the Final Report and Recommendation and adopts it.

Accordingly, IT IS ORDERED that the Court ACCEPTS Defendant’s plea of guilty

to Count 1 of the Indictment – 21 U.S.C. § 841(a)(1) & (b)(1)(B) – Drug Conspiracy,

and Defendant is adjudged GUILTY of Count 1. The Motion to Withdraw 21 U.S.C.

§ 851 Information at Docket 265 is GRANTED.

       DATED this 24th day of August, 2020 at Anchorage, Alaska.

                                                  /s/ Sharon L. Gleason
                                                  UNITED STATES DISTRICT JUDGE




1
 Motion to Withdraw 21 U.S.C. § 851 Information at Docket 265 requested to withdraw the Notice
Pursuant to 21 U.S.C. § 851 of the Applicability of Enhanced Statutory Penalties at Docket 69.

Case No.3:18-cr-00018-SLG, USA v. Shiver
Order re Final Report and Recommendation
Page 2 of 2
     Case 3:18-cr-00018-SLG-MMS Document 269 Filed 08/24/20 Page 2 of 2
